PER CURIAM.
Petitioner seeks a writ of mandamus to compel the trial court to set a hearing on his motion to dissolve a temporary ex parte injunction. We grant the petition.
The petition recites petitioner’s substantial efforts in the trial court throughout February to have a hearing set on his two applications for same before filing the present petition to seek relief.
The amended response does not dispute petitioner’s entitlement to a hearing on his motion within five days of the application as required by Florida Rules of Civil Procedure 1.610(d).
Accordingly, we direct the trial court to set a hearing date within five days of the issuance of this opinion. A rehearing will not be entertained.
GLICKSTEIN, DELL and FARMER, JJ., concur.